Nott, J.,
concurring:
I concur in the judgment in this case.
If I considered the question of statutory construction properly before the court, I should agree with the interpretation given to the statutes in the opinion of the court. But I do not regard that question as an open one in the case of an executed contract of bargain and sale, a case where the claimant voluntarily entered into the agreement, paid the price, received the deed, and obtained possession of the laud. I must, therefore, rest my concurrence upon the grounds set forth in my dissenting opinion in Healy's Case (29 C. Cls. R., 115, 142).